DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In claims 12-18, all the limitations that starts with “means for” invokes 35 U.S.C 112(f).
A review of the specification shows that figures 6-8 and corresponding paragraphs appear to be the corresponding acts and/or structures described in the specification for the limitations.

Claim Objections
Claim 5 is objected to because of the following informalities:  the limitation “the subset” in line 2 should be changed to “the second subset” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 4, 8, 12, 15, 19, 22, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0227031 (hereinafter Guo) in view of US 2014/0177601 (hereinafter Nishio).
Regarding claims 1, 12, 19 and 30, Guo teaches a medium/apparatus/ method of wireless communication at a user equipment (UE), comprising: detecting a channel state information (CSI) report triggering event ([0188]: details: trigger message, as triggering event), transmitting a CSI report to a base station, the CSI report including a channel quality indicator (CQI) associated with the selected CSI-RS resource and at least one of a precoding matrix indicator (PMI), a rank indication (RI), or a wideband component of the PMI ([0254]: details: CSI reporting include parameters such as RI, PMI and CQI). 
Guo does not explicitly teach, wherein a set of CSI reference signal (CSI-RS) resources are configured from which a CSI-RS resource is to be selected for CSU reporting based on an efficiency metric; measuring each CSI-RS resource of the set of CSI-RS resources based on at least one of a reference signal received power (RSRP) or a signal to interference and noise ratio (SINR); selecting a first subset of CSI reference signal (CSI-RS) resources from the set of CSI-RS resources by applying a first threshold to each CSI-RS resource of the set of CSI-RS resources and selecting a second subset of CSI-RS resources from the first subset of CSI-RS resources by applying a second threshold to each CSI-RS resource of the first subset of CSI-RS 
However, Nishio teaches wherein a set of CSI reference signal (CSI-RS) resources are configured from which a CSI-RS resource is to be selected for CSU reporting based on an efficiency metric (FIG. 17, ST101a: details CSI-RS candidate list CSI-RS 1~6); measuring each CSI-RS resource of the set of CSI-RS resources based on at least one of a reference signal received power (RSRP) or a signal to interference and noise ratio (SINR) (FIG 17, 300: details RSVP measurement based on CSI-RS performed periodically); selecting a first subset of CSI reference signal (CSI-RS) resources from the set of CSI-RS resources by applying a first threshold to each CSI-RS resource of the set of CSI-RS resources (FIG 17, ST102a; [0237]: details CSI-RS 1-3) and selecting a second subset of CSI-RS resources from the first subset of CSI-RS resources by applying a second threshold to each CSI-RS resource of the first subset of CSI-RS resources for identifying whether one or more measured CSI-RS resources in the set of CSI-RS resources can be discarded for calculation of the efficiency metric (FIG. 17, ST105, ST106; [0096]: details CSI-RS1 < TH_remove and CSI-RS3 > TH_add(DL); CSI-RS-2 not reported because it did not satisfy the reporting condition); calculating the efficiency metric for each measured CSI-RS resource remaining in the second subset of CSI-RS resources (FIG. 17, 300: details CSI measurement as efficiency metric); selecting the CSI-RS resource from the second subset of CSI-RS resources based on the efficiency metric associated with each CSI-RS resource in the second subset of CSI-RS resources (FIG. 17, ST105-ST107: details CSI-RS, RSVP[1,remove], CSI-RS 1<Th_remove; CSI-RS measurement list (CSI-RS 2,3); CSI feedback).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Nishio and include wherein a set of CSI reference signal (CSI-RS) resources are configured from which a CSI-RS resource is to be selected for CSU reporting based on an efficiency metric; measuring each CSI-RS resource of the set of CSI-RS resources based on at least one of a reference signal received power (RSRP) or a signal to interference and noise ratio (SINR); selecting a first subset of CSI reference signal (CSI-RS) resources from the set of CSI-RS resources by applying a first threshold to each CSI-RS resource of the set of CSI-RS resources and selecting a second subset of CSI-RS resources from the first subset of CSI-RS resources by applying a second threshold to each CSI-RS resource of the first subset of CSI-RS resources for identifying whether one or more measured CSI-RS resources in the set of CSI-RS resources can be discarded for calculation of the efficiency metric; calculating the efficiency metric for each measured CSI-RS resource remaining in the second subset of CSI-RS resources; selecting the CSI-RS resource from the second subset of CSI-RS resources based on the efficiency metric associated with each CSI-RS resource in the second subset of CSI-RS resources of Nishio with Guo.  Doing so would improve the throughput (Nishio, at paragraph [0086]).

Regarding claim 4, 15, and 22, Guo teaches wherein the second threshold corresponds to a RSRP threshold ([0200]: details a RSRP threshold), wherein the selecting of the second subset of the CSI-RS resources further includes: comparing each measured RSRP to the RSRP threshold ([0200]: details RSRP equal to or larger/less than a RSRP threshold); and selecting the respective CSI-RS resources with a measured RSRP that satisfy the RSRP threshold ([0200]: details report largest RSRP). 

Regarding claims 8 and 26, Guo teaches wherein the first threshold or the second threshold corresponds to a RSRP threshold ([0200]: details a RSRP threshold), wherein the RSRP threshold is a dynamic value that varies based on channel characteristics ([0200]: details a RSRP threshold that can be configured to the UE by the NW, as dynamic value; a mean/medium RSRP of N reported CSI-RS resources, as channel characteristics).  

Claims 2, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Nishio, further in view of US 2019/0014559 (hereinafter Davydov).
Regarding claim 2, 13, 20, Guo does not explicitly teach wherein the CSI report triggering event includes receiving at least one of a non-zero power CSI-RS for a channel measurement resource (CMR), a CSI interference measurement (CSI-IM) for an interference measurement resource (IMR), or a non-zero power CSI-RS for an interference measurement resource. 
([0035]: details receive indication of one or more CSI processes to use for reporting CSI, wherein a CSI process includes NZP CSI-RS resources and CSI-IM resources). 
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Davydov and include wherein the CSI report triggering event includes receiving at least one of a non-zero power CSI-RS for a channel measurement resource (CMR), a CSI interference measurement (CSI-IM) for an interference measurement resource (IMR), or a non-zero power CSI-RS for an interference measurement resource of Davydov with Guo.  Doing so would provide smaller overhead (Davydov, at paragraph [0022]).

Claim 3, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Nishio, further in view of US 2014/0003240 (hereinafter Chen) and US 2018/0042028 (hereinafter Nam).
Regarding claim 3, 14, 21, Guo does not explicitly teach wherein calculating the efficiency metric comprises obtaining a spectral efficiency measurement of each measured CSI-RS resource remaining in the second subset of CSI-RS resources, and wherein the selecting of the CSI-RS resource from the second subset of CSI- RS 
However, Chen teaches obtaining a spectral efficiency measurement of each measured CSI-RS resource remaining in the second subset of CSI-RS resources ([0137]: details: based on a superior spectral efficiency).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Chen and include obtaining a spectral efficiency measurement of each measured CSI-RS resource remaining in the second subset of CSI-RS resources of Chen with Guo.  Doing so would harness gains within the standards (Chen, at paragraph [0004]).
Moreover, Nam teaches mapping the respective spectral efficiency to the CQI for the selected CSI-RS resource, wherein the efficiency metric of the selected CSI-RS indicate that the selected CSI-RS resource is associated with a highest spectral efficiency ([0176]: details: When the UE is configured to select a CSI to report from a number of CSI reports, the selected CSI report may correspond to the CSI that achieves a higher (or highest) spectral efficiency among all the pairs of (CSI-RS, CSI-IM) that can be generated by the configuration/indication--i.e., the TB size supported by the combination of (rank, CQI) is the highest).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Nam and include mapping the respective spectral efficiency .

Claims 5-7, 16-18 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Nishio, further in view of US 2018/0279145 (hereinafter Jung).
Regarding claim 5, 16, and 23, Guo does not explicitly teach wherein the second threshold corresponds to a SINR threshold, wherein the selecting of the subset of CSI-RS resources further includes: comparing each measured SINR to the SINR threshold; and selecting respective CSI-RS resources with a measured SINR that satisfy the SINR threshold.
However, Nishio teaches wherein the second threshold corresponds to a SINR threshold ([0085][0092]: details power measurement may employ SINR or RSRQ, threshold may be SINR).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Nishio and include wherein the second threshold corresponds to a SINR threshold of Nishio with Guo.  Doing so would improve the throughput (Nishio, at paragraph [0086]).
Moreover, Jung teaches comparing each measured SINR to the SINR threshold; and selecting respective CSI-RS resources with a measured SINR that satisfy the SINR ([0567]: details select and receive parts of all CSI-RSs when received signal SINR is equal to or larger than an specific threshold value). 
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Jung and include comparing each measured SINR to the SINR threshold; and selecting respective CSI-RS resources with a measured SINR that satisfy the SINR threshold of Jung with Guo.  Doing so would reduce power consumption and time delay of the terminal (Jung, at paragraph [0019]).

Regarding claim 6, 17, 24, Guo teaches wherein the first threshold corresponds to a RSRP threshold ([0200]: details a RSRP threshold), wherein the first subset is determined by applying the RSRP threshold to each of the CSI-RS resources of the set of CSI-RS resources ([0199][0200]: details report largest and smallest and mean/medium RSRPs).
Guo does not explicitly teach the second threshold corresponds to a SINR threshold, the second subset is determined by applying the SINR threshold to each of the CSI- RS resources of the first subset.
However, Jung teaches the second threshold corresponds to a SINR threshold,  the second subset is determined by applying the SINR threshold to each of the CSI- RS resources of the first subset ([0567]: details select and receive parts of all CSI-RSs when received signal SINR is equal to or larger than a specific threshold value).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to 

Regarding claim 7, 18, and 25, Guo teaches the second threshold corresponds to a RSRP threshold ([0200]: details a RSRP threshold), wherein: the second subset is determined by applying the RSRP threshold to each of the CSI-RS resources of the first subset ([0199][0200]: details report largest and smallest and mean/medium RSRPs).
Guo does not explicitly teach wherein the first threshold corresponds to a SINR threshold, the first subset is determined by applying the SINR threshold to each of the CSI-RS resources of the set of CSI-RS resources.
However, Jung teaches wherein the first threshold corresponds to a SINR threshold, the first subset is determined by applying the SINR threshold to each of the CSI-RS resources of the set of CSI-RS resources ([0567]: details select and receive parts of all CSI-RSs when received signal SINR is equal to or larger than a specific threshold value).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Jung and include wherein the first threshold corresponds to a SINR threshold, the first subset is determined by applying the SINR threshold to each of the CSI-RS resources of the set of CSI-RS resources of Jung with Guo.  Doing so .

Claims 9 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Nishio, further in view of US 2014/0287692 (hereinafter Gunnarsson).
Regarding claims 9 and 27, Guo teaches wherein the first threshold or the second threshold corresponds to a RSRP threshold ([0200]: details a RSRP threshold).
Guo does not explicitly teach wherein the RSRP threshold is a relative value based on a percentage of a total received power associated with the CSI-RS resources of the set of CSI-RS resources.
However, Gunnarsson teaches wherein the RSRP threshold is a relative value based on a percentage of a total received power associated with the CSI-RS resources of the set of CSI-RS resources ([0105]: details RSRPs above a certain threshold, as RSRP threshold; fraction of the total received signal power, as percentage of total received power, at the UE that is due to the serving cell, as associated with CSI-RS resources).  
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Gunnarsson and include the RSRP threshold is a relative value based on a percentage of a total received power associated with the CSI-RS resources of the set of CSI-RS resources of Gunnarsson with Guo.  Doing so would determine statistics in an accurate manner (Gunnarsson, at paragraph [0008]).

s 10-11 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Nishio, further in view of US 9,763,177 (hereinafter Baskaran).
Regarding claims 10 and 28, Guo does not explicitly teach wherein the first threshold or the second threshold corresponds to a SINR threshold, wherein the SINR threshold is a dynamic value that varies based on channel characteristics.
However, Baskaran teaches wherein the first threshold or the second threshold corresponds to a SINR threshold, wherein the SINR threshold is a dynamic value that varies based on channel characteristics (Col. 6, ll. 4-27: details when the dynamic threshold is determined to be not greater than the minimum SINR). 
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Baskaran and include wherein the first threshold or the second threshold corresponds to a SINR threshold, wherein the SINR threshold is a dynamic value that varies based on channel characteristics of Baskaran with Guo.  Doing so would reduce number of false cells detected (Baskaran, at col. 4, ll. 8-9).

Regarding claims 11 and 29, Guo does not explicitly teach wherein the first threshold or the second threshold corresponds to a SINR threshold, wherein the SINR threshold is a relative value based on a maximum SINR associated with the CSI-RS resources of the set of CSI-RS resources.
However, Baskaran teaches wherein the first threshold or the second threshold corresponds to a SINR threshold, wherein the SINR threshold is a relative value based on a maximum SINR associated with the CSI-RS resources of the set of CSI-RS (Col. 6, ll. 4-27: details determining a dynamic threshold by subtracting relative SINR from the maximum SINR).
Therefore, it would have been obvious to an ordinary person skilled in the art before the effective filing date of the claimed invention to have modified Guo to incorporate the teachings of Baskaran and include wherein the first threshold or the second threshold corresponds to a SINR threshold, wherein the SINR threshold is a relative value based on a maximum SINR associated with the CSI-RS resources of the set of CSI-RS resources of Baskaran with Guo.  Doing so would reduce number of false cells detected (Baskaran, at col. 4, ll. 8-9).

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ramachandra (US 2020/0396632) details configuration of cell quality derivation parameters.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.